Citation Nr: 0823794	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to June 1993.  
He died in January 2006.  The appellant is the grandfather 
and guardian of the veteran's children.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant was the father-in-law of the veteran, and he is 
the guardian of the veteran's two children.  The appellant is 
seeking VA benefits for those children.  The appellant 
contends that the veteran's death by suicide was the result 
of post-traumatic stress disorder (PTSD) that resulted from 
the veteran's service.  Prior to his death, the veteran had a 
pending appeal of a March 2005 rating decision denying 
service connection for PTSD.  To establish service connection 
for the cause of a veteran's death, evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 C.F.R. § 3.312 (2007).  

Generally speaking, compensation shall not be paid if the 
disability was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  In order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional.  A person of unsound mind is incapable 
of forming an intent (mens rea, or guilty mind, which is an 
essential element of crime or willful misconduct).  It is a 
constant requirement for a favorable action that the 
precipitating mental unsoundness be service connected.  38 
C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness; therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b). 

The Board will remand this case to obtain additional 
evidence.  The claims file contains records of outpatient 
mental health treatment of the veteran at the Dallas, Texas 
VA Medical Center (VAMC) in November 2004.  Those treatment 
notes show a provisional diagnosis of PTSD.  The notes also 
indicate that approximately two years earlier the veteran 
received medication for depression and anxiety from his 
private primary care physician.  The appellant reports that 
the veteran related having ongoing VA mental health 
treatment.  On remand, the RO should obtain records of any 
additional mental health treatment that the veteran received, 
from the private physician, if the appellant can identify 
that physician, and from the Dallas VAMC.

The RO then should arrange for a VA psychiatrist to review 
the claims file, and provide an opinion as to the likelihood 
that the veteran's suicide was related to mental illness 
attributable to his service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the name 
and any available address or contact 
information for the private primary care 
physician who treated the veteran in or 
around 2002.  If the appellant identifies 
the physician, the RO should request 
records of treatment of the veteran by the 
physician, particularly any treatment from 
2000 to 2006.

2.  Request from the Dallas, Texas VAMC 
all records of treatment, particularly 
mental health treatment, of the veteran 
from December 2004 to January 2006.

3.  Thereafter, arrange for a VA 
psychiatrist to review the claims file and 
provide an opinion.  The reviewing 
psychiatrist should express an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's suicide was causally 
related to mental illness, including PTSD, 
attributable to events during his service.  

In formulating the opinion, the examiner 
is asked to address whether there is 
evidence of mental unsoundness, that is, 
did the veteran not realize the 
consequences of his actions, or was he 
unable to resist such impulse, due to 
post-traumatic stress disorder based on 
the lay and medical evidence pertaining to 
the veteran's mental condition at the time 
of his death to conclude that the 
veteran's death was a suicide?

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the appellant's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appellant an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




